Citation Nr: 0422825	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-21 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed to be secondary to medication used to treat the 
service-connected schizophrenia.

2.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to August 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he currently has hypertension 
related to medication used to treat his service-connected 
schizophrenia.  The Board believes an opinion on this 
question should be obtained.  

The record also shows the veteran was denied service 
connection for a sleep disorder in a January 2003 decision.  
In April 2003, the veteran expressed his disagreement with 
that decision.  That being so, the veteran is entitled to a 
Statement of the Case on that issue, and given an opportunity 
to perfect an appeal with respect to it.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

In view of the foregoing, the case is remanded for the 
following actions:  

1.  The veteran and his representative 
should be provided a statement of the 
case with regard to the claim of 
entitlement to a service connection for a 
sleep disorder.  They should be informed 
of the requirement of filing a timely 
substantive appeal subsequent to receipt 
of the statement of the case, in order to 
perfect the claim for appeal and thereby 
place it within the jurisdiction of the 
Board.

2.  The veteran should be afforded a 
cardiovascular examination in order to 
determine the existence of, and if 
existent, the etiology of hypertension.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has hypertension associated 
with service-connected disability.  In 
particular, the examiner is asked to 
address whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current hypertension is caused or 
worsened by medical treatment provided 
for his service-connected schizophrenia.  
The clinical basis for the opinion should 
be set forth in detail.   

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




